Title: To George Washington from Edward Carrington, 25 April 1799
From: Carrington, Edward
To: Washington, George



Dear Sir
Richmond Apl 25. 1799

Knowing the anxiety of your mind on the subject of General Marshalls election I can not omit, for a moment, after being ascertained of the State of the polls, to communicate to you the satisfactory intelligence of its having issued fortunately by a majority of 108 Votes. So small a majority after so long and so active a canvas, is an evidence of the deep root which jacobinism had taken in the district; but as that channel of misrepresentation through which we had been deluged with circular letters, is now cut off, we are to hope that a general change of popular opinion in the district will be the consequence, which with the addition of like consequences in some other districts, may pervade the State—It is to be hoped

indeed that we are arriving at a new era of Virginia politics. I am Dear Sir with the Greatest respect Your Most Ob. St

Ed. Carrington

